Exhibit 10.2

FOURTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT

This FOURTH AMENDMENT TO TERM LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of June 17, 2016, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”; and together with Parametric, individually, “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually, “Borrower,” and individually and collectively, “Borrowers”), VTB
HOLDINGS, INC., a Delaware corporation (“VTB”, individually, a “US Guarantor,”
and individually and collectively, jointly and severally, “US Guarantors”; and
together with US Borrowers, individually, a “UK Guarantor,” and individually and
collectively, jointly and severally, “UK Guarantors”; UK Guarantors and US
Guarantors, individually, a “Guarantor,” and individually and collectively,
“Guarantors”), CRYSTAL FINANCIAL SPV LLC, CRYSTAL FINANCIAL LLC and the other
lenders party to the Term Loan Agreement (as such term is defined below) from
time to time (collectively, “Lenders”), and CRYSTAL FINANCIAL LLC, as agent,
collateral agent and security trustee for Lenders (in such capacities, together
with its successors and assigns in such capacities, “Agent”).

WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Term Loan, Guaranty and Security Agreement, dated as of July 22, 2015,
as amended by that certain First Amendment to Term Loan, Guaranty and Security
Agreement, dated as of November 2, 2015 (the “First Amendment”), as amended by
that certain Second Amendment to Term Loan, Guaranty and Security Agreement,
dated as of December 1, 2015 (the “Second Amendment”), and as further amended by
that certain Third Amendment to Term Loan, Guaranty and Security Agreement,
dated as of February 1, 2016 (the “Third Amendment”) (as further amended,
restated, or otherwise modified from time to time, the “Term Loan Agreement”);
and

WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Term Loan Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Term Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Term Loan Agreement, as amended
hereby.

ARTICLE II

AMENDMENTS TO TERM LOAN AGREEMENT

2.01. New/Amended Definitions.

(a) Section 1.1 of the Term Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

Fourth Amendment: that certain Fourth Amendment to Term Loan, Guaranty and
Security Agreement, dated as of June 17, 2016, by and among Borrowers,
Guarantors, Lenders and Agent.

Fourth Amendment Effective Date: as defined in the Fourth Amendment.



--------------------------------------------------------------------------------

(b) The definition of “Availability Block” set forth in Section 1.1 of the Term
Loan Agreement is hereby is hereby deleted in its entirety and the following is
inserted in lieu thereof:

Availability Block: the sum of (i) an amount equal to $9,000,000, provided that
such amount in this clause (i) shall be (x) from and after the Fourth Amendment
Effective Date through and including September 30, 2016, $6,000,000, and (y)
from and after October 1, 2016 through and including October 31, 2016,
$7,500,000, plus (ii) the Seasonal Availability Block then in effect.

2.02. Amendments to Section 10.1. Section 10.1.2(l) of the Term Loan Agreement
is hereby deleted in its entirety and the following is inserted in lieu thereof:

(l) commencing on June 15, 2016, for the week ending June 10, 2016, and on the
third Business Day of each week thereafter, a thirteen (13)-week cash flow
forecast, in a form, and with such detail, satisfactory to Agent and Lenders,
together with a weekly variance reporting comparing actual amounts to forecasted
amounts, in a form, and with such detail, satisfactory to Agent and Lenders; and

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in Section 9 of the Term Loan Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.

3.02. No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Term Loan Agreement and the
other Loan Documents on its part to be observed and performed and no Default or
Event of Default has occurred and is continuing.

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Term
Loan Agreement or the other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01. Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Fourth Amendment Effective Date”):

(a) The representations and warranties contained herein and in the Term Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date;

(b) Each Obligor shall have delivered to the Agent duly executed counterparts of
this Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent, and the Lenders;

(c) Obligors shall have delivered to Agent a fully-executed copy of an amendment
to the ABL Revolver Loan Agreement substantially similar to this Amendment (the
“Tenth Amendment to ABL Revolver Loan Agreement”) and otherwise acceptable to
Agent and Lenders;

(d) Obligors shall have delivered to Agent a certificate, in form and substance
satisfactory to the Agent and Lenders, from John Hansen certifying that not less
than $100,000 in immediate cost reductions have been implemented at the
Obligor’s Hypersound Division; and

(e) Obligors shall have paid to Agent for the benefit of itself and Lenders,
$42,500 in immediately available funds as the first installment of the $85,000
fourth amendment fee (the “Fourth Amendment Fee”), which Fourth Amendment Fee
each Obligor hereby expressly agrees and acknowledges is fully earned as of the
Fourth Amendment Effective Date and payable in two (2) installments with the
first such installment due on the Fourth Amendment Effective Date and the
remaining $42,500 due no later than the earlier of (i) September 30, 2016, and
(ii) the date the maturity of the Obligations is accelerated (or deemed
accelerated).

4.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to affect the purposes of
this Amendment.

ARTICLE V

AFFIRMATIVE COVENANTS

5.01. Payment of Outstanding Fourth Amendment Fee. Obligors hereby covenant and
agree to pay to Agent, for the benefit of itself and Lenders, the outstanding
balance of the Fourth Amendment Fee no later than the earlier of
(a) September 30, 2016, and (b) the date the maturity of the Obligations is
accelerated (or deemed accelerated). Failure to comply with this Section 5.01 of
this Amendment shall constitute an Event of Default under this Amendment and
pursuant to Section 12.1(a) of the Term Loan Agreement for which there is no
cure or remedy.

 

3



--------------------------------------------------------------------------------

5.02. Hypersound Division Rolling Four Week Cash Flow Reports.

(a) The Obligors hereby covenant and agree, in consultation with, and subject to
the review and approval of, their financial advisor, to prepare and deliver to
Agent and Lenders on or prior to June 24, 2016 (and on or prior to the third
Business Day of each week thereafter) a report comparing the actual cash flow at
the Obligors’ Hypersound Division over the four (4) consecutive week period
ended on the preceding Friday, to the budgeted cash flow at the Obligors’
Hypersound Division for such four (4) consecutive week period as set forth in
the Obligors’ Summary Cash Flow Estimates as of June 10, 2016 (the “Specified
Cash Flow Projections”). Such rolling four (4) week cash flow reports shall be
calculated using a methodology consistent with the methodology used to calculate
the Specified Cash Flow Projections, and such methodology, and such four (4)
week cash flow reports, shall be in form and substance satisfactory to the Agent
and the Lenders. At the time of delivery of such reports, the Obligors shall
provide a compliance certificate (in form and substance satisfactory to the
Agent) certifying, among other things, that (x) such reports are prepared in
accordance with this Section 5.02(a) of this Amendment and (y) compliance with
the covenant contained in Section 5.02(b) of this Amendment for the relevant
period.

(b) The Obligors covenant and agree that commencing with the four (4)
consecutive week period ending June 24, 2016, and continuing through (and
including) the four (4) consecutive week period ending October 28, 2016, the
actual cash flow at the Obligors’ Hypersound Division (as reflected on such
rolling four (4) week cash flow reports) shall not be less than the “Minimum
Cash Flow at Hypersound Division” amount set forth below for each four (4)
consecutive week period ending on such date:

 

Four Consecutive Week Period End Date

   Minimum Cash Flow at
Hypersound Division  

June 24, 2016

   $ (929,000 ) 

July 1, 2016

   $ (857,000 ) 

July 8, 2016

   $ (981,000 ) 

July 15, 2016

   $ (1,036,000 ) 

July 22, 2016

   $ (801,000 ) 

July 29, 2016

   $ (796,000 ) 

August 5, 2016

   $ (755,000 ) 

August 12, 2016

   $ (727,000 ) 

August 19, 2016

   $ (700,000 ) 

August 26, 2016

   $ (667,000 ) 

September 2, 2016

   $ (651,000 ) 

September 9, 2016

   $ (617,000 ) 

September 16, 2016

   $ (498,000 ) 

September 23, 2016

   $ (553,000 ) 

September 30, 2016

   $ (547,000 ) 

October 7, 2016

   $ (544,000 ) 

October 14, 2016

   $ (532,000 ) 

October 21, 2016

   $ (529,000 ) 

October 28, 2016

   $ (542,000 ) 

 

4



--------------------------------------------------------------------------------

Failure to comply with this Section 5.02 of this Amendment shall constitute an
Event of Default under this Amendment and pursuant to Section 12.1(c) of the
Term Loan Agreement for which there is no cure or remedy.

ARTICLE VI

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by Agent
in connection with the enforcement or preservation of any rights under the Term
Loan Agreement, this Amendment, and/or the other Loan Documents, including,
without limitation, the reasonable costs and fees of Agent’s legal counsel.

ARTICLE VII

MISCELLANEOUS

7.01. No Course of Dealing. The amendments and consents set forth herein are a
one-time accommodation only and relate only to the matters set forth in
Article II herein. The amendments and consents are not amendments or consents to
any other deviation of the terms and conditions of the Term Loan Agreement or
any other Loan Document unless otherwise expressly agreed to by Agent and
Lenders in writing.

7.02. Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

7.03. Instrument Pursuant to Term Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Term Loan Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered, and applied in
accordance with the terms and provisions of the Term Loan Agreement. Any failure
by Obligors to comply with any of the terms and conditions of this Amendment
shall constitute an immediate Event of Default.

7.04. Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.

7.05. Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Term Loan Agreement
and all other Loan Documents, as modified hereby, shall remain in full force

 

5



--------------------------------------------------------------------------------

and effect and are hereby ratified and confirmed in all respects. Nothing
contained in this Amendment shall in any way impair the validity or
enforceability of the Loan Documents, as modified hereby, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to Agent, for the benefit
of Lenders, in the Collateral set forth in the Loan Documents shall remain
unchanged and in full force and effect and the Term Loan Agreement and the other
Loan Documents shall continue to secure the payment and performance of all of
the Obligations.

7.06. Parties, Successors and Assigns. This Amendment represents the agreement
of Obligors, Agent and each Lender signatory hereto with respect to the subject
matter hereof, and there are no promises, undertakings, representations, or
warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents. This Amendment shall be
binding upon and inure to the benefit of Obligors, Agent, Lenders, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 14.3
of the Term Loan Agreement.

7.07. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.

7.08. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

7.09. Miscellaneous. This Amendment is subject to the general provisions set
forth in the Term Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.

7.10. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

7.11. Release.

(a) EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE TERM LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

 

6



--------------------------------------------------------------------------------

(b) EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(c) EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.

7.12. Total Agreement. This Amendment, the Term Loan Agreement, and all other
Loan Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.

7.13. Amendment to ABL Revolver Loan Agreement. Each of the undersigned Lenders
and Agent hereby acknowledge that as of the Fourth Amendment Effective Date, the
Obligors, the ABL Revolver Agent and the ABL Revolver Lenders are agreeing to
the Tenth Amendment to Loan, Guaranty and Security Agreement in the form
attached hereto as Annex I. The Agent and the Lenders hereby acknowledge and
consent to the Tenth Amendment to Loan, Guaranty and Security Agreement,
including, without limitation, for purposes of the Intercreditor Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as
Parametric Sound Corporation By:  

/s/ John T. Hanson

Name:   John T. Hanson Title:   Chief Financial Officer VOYETRA TURTLE BEACH,
INC., a Delaware corporation By:  

/s/ John T. Hanson

Name:   John T. Hanson Title:   Chief Financial Officer TURTLE BEACH EUROPE
LIMITED, a company limited by shares and incorporated in England and Wales with
company number 03819186 By:  

/s/ John T. Hanson

Name:   John T. Hanson Title:   Chief Financial Officer

 

[Turtle Beach - Signature Page to Fourth Amendment to Term Loan, Guaranty and
Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: CRYSTAL FINANCIAL LLC, as Agent By:  

/s/ Mirko Andric

Name:   Mirko Andric Title:   Managing Director CRYSTAL FINANCIAL SPV LLC, as a
Lender By:  

/s/ Mirko Andric

Name:   Mirko Andric Title:   Managing Director CRYSTAL FINANCIAL LLC, as a
Lender By:  

/s/ Mirko Andric

Name:   Mirko Andric Title:   Managing Director

 

[Turtle Beach - Signature Page to Fourth Amendment to Term Loan, Guaranty and
Security Agreement]



--------------------------------------------------------------------------------

GUARANTOR CONSENT

The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Term Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Term Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 7.11 of the Amendment.

 

VTB HOLDINGS, INC., a Delaware corporation By:  

/s/ John T. Hanson

Name:   John T. Hanson Title:   Chief Financial Officer

 

[Turtle Beach - Guarantor Consent to Fourth Amendment to Term Loan, Guaranty and
Security Agreement]